 



Exhibit 10.2
STOCK PLEDGE AGREEMENT (BORROWER)
     1. As collateral security for the payment of any and all indebtedness
(principal, interest, fees, collection costs and expenses and other amounts),
liabilities and obligations of the undersigned, SUPERIOR BANCORP, formerly known
as The Banc Corporation, a Delaware corporation (“Debtor”), to U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Secured Party”), of every
kind or character, now or hereafter existing, absolute or contingent, joint or
several or joint and several, otherwise secured or unsecured, due or not due,
direct or indirect, expressed or implied in law, contractual or tortious,
liquidated or unliquidated, at law, or in equity or otherwise, and whether
heretofore, now or hereafter incurred or given by Debtor as principal, surety,
endorser, guarantor or otherwise, and whether created directly or acquired by
Secured Party by assignment or otherwise, including, without limitation, any and
all present and future indebtedness (principal, interest, fees, collection costs
and expenses and other amounts) of Debtor to Secured Party evidenced by or
arising under the Loan Agreement dated as of January 26, 2007, executed by
Secured Party, as Lender, and Debtor, as Borrower (as amended, the “Loan
Agreement”), and the Revolving Credit Note dated as of January 26, 2007,
executed by Debtor and payable to the order of Secured Party in the original
principal amount of up to $10,000,000 (each, a “Liability”; and collectively,
“Liabilities”), Debtor hereby pledges and delivers to Secured Party and grants
Secured Party a security interest in, a lien upon and right of set-off as to the
following: (a) 65,026 shares of capital stock of Superior Bank, a Federal
savings bank (the “Subsidiary”), set forth and described on Collateral Schedule
#1 attached hereto and incorporated herein by reference (collectively, the
“Pledged Shares”) and the certificates representing the Pledged Shares, and all
dividends, cash, instruments, stock, securities and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares, (b) all additional shares of any class of
capital stock of the Subsidiary from time to time acquired by Debtor in any
manner (including, without limitation, any shares of preferred stock of the
Subsidiary) (collectively, the “Additional Shares”), and the certificates
representing such Additional Shares, and all dividends, cash, instruments,
stock, securities and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Additional Shares, (c) all other rights appurtenant to the property described in
clauses (a) and (b) above (including, without limitation, voting rights) and
(d) all cash and noncash proceeds of any and all of the foregoing (collectively,
the “Collateral”). Certificates representing the Pledged Shares set forth on
Collateral Schedule #1 attached hereto, accompanied by proper instruments of
assignment duly executed in blank by Debtor, are herewith being delivered to
Secured Party. Promptly upon Debtor’s acquisition of any Additional Shares,
Debtor will (i) deliver to Secured Party the certificates representing such
Additional Shares together with proper instruments of assignment duly executed
in blank by Debtor and (ii) amend Collateral Schedule #1 to include such
Additional Shares.
     2. Debtor hereby covenants and agrees that (a) with respect to all shares
of any class of capital stock of Subsidiary pledged to Secured Party
contemporaneously with the execution of or pursuant to this Stock Pledge
Agreement (Borrower) (this “Agreement”), or at any time hereafter, if any stock
dividends, stock splits, reclassifications, adjustments or other changes are
made in the capital structure of Subsidiary (whether as a result of a
reorganization, recapitalization, share split up, merger, transfer,
consolidation or otherwise), all new, additional or substituted securities
issued with respect to any of such shares by reason of any such change shall be
subject to Secured Party’s security interest and immediately delivered to
Secured Party, which shall hold such shares or securities so issued as
additional Collateral, (b) if any warrants, options or other rights now or
hereafter exist with respect to any of the Pledged Shares, any of the Additional
Shares or any of the other Collateral, Debtor has and hereafter shall
immediately so advise Secured Party of the existence of such warrants, options
and rights, all such warrants, options and rights shall be subject to Secured
Party’s security interest and all stock or securities issued pursuant to the
exercise of any such warrant, option or right shall be subject to Secured
Party’s security interest and immediately delivered to Secured Party, which
shall hold such shares or securities as additional Collateral, (c) Debtor shall
immediately pledge and deliver to Secured Party any and all shares of any class
of capital stock of Subsidiary now owned or hereafter acquired by Debtor and
(d) Debtor shall not, without the prior written consent of Secured Party,
(i) sell, assign or

 



--------------------------------------------------------------------------------



 



otherwise transfer or pledge any of the Pledged Shares, any of the Additional
Shares or any of the other Collateral, (ii) create or permit any other lien or
encumbrance upon, or any other security interest in, any of the Pledged Shares,
any of the Additional Shares or any of the other Collateral or (iii) grant any
option or right with respect to any of the Pledged Shares, any of the Additional
Shares or any of the other Collateral.
     3. Debtor hereby represents and warrants to Secured Party that:
          (a) Debtor is the sole legal, beneficial and record owner of all of
the Collateral pledged hereunder and none of the Collateral pledged hereunder is
or will be subject to any security interests, liens, encumbrances, charges,
claims, warrants, options, proxies, restrictions on transfer, resale or other
disposition, restrictions on voting rights, preferences and/or other
preferential arrangements of any kind or nature whatsoever (except those in
favor of Secured Party under this Agreement);
          (b) the Pledged Shares have been duly authorized and validly issued by
Subsidiary and are fully paid and non-assessable;
          (c) Debtor has all requisite corporate power and authority to
(i) pledge, assign, grant a security interest in, transfer and deliver the
Collateral to Secured Party in the manner hereby done or contemplated and
(ii) execute, deliver and perform all of its obligations under this Agreement;
          (d) this Agreement has been duly authorized, executed and delivered by
Debtor and constitutes the legal, valid and binding obligation of Debtor,
enforceable in accordance with its terms;
          (e) no consent, approval, authorization or other order of any
governmental or regulatory agency, authority, body or official or any other
third party is or will be required for (i) the execution, delivery and/or
performance of this Agreement by Debtor or the delivery by Debtor of the
Collateral to Secured Party as provided herein or (ii) the exercise by Secured
Party of the voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement;
          (f) the execution, delivery and performance by Debtor of this
Agreement do not and will not (i) violate any provision of the Articles of
Incorporation or Bylaws of Debtor or any law, rule, regulation (including,
without limitation, Regulations U or X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to Debtor, (ii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, document or instrument to which Debtor is a
party or by which it or its properties may be bound or affected or (iii) result
in or require the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature upon or
with respect to any of the property or assets of Debtor (other than in favor of
Secured Party as provided for in this Agreement);
          (g) upon the execution of this Agreement, Secured Party will have a
valid and enforceable security interest in the Collateral. So long as Secured
Party has possession of the certificates representing the Pledged Shares,
Secured Party’s security interest in the Pledged Shares and the proceeds thereof
will be perfected and have a first priority;
          (h) the authorized capital of Subsidiary consists solely of 200,000
shares of common stock, $1.00 par value and no shares of preferred stock. As of
the date hereof, (i) there are 127,501 shares of common stock of Subsidiary
issued and outstanding, (ii) Debtor is the sole legal, beneficial and record
owner of 127,501 shares of common stock of Subsidiary, representing all of the
issued and outstanding shares of common stock of Subsidiary, and (iii) the
Pledged Shares consist of at least Fifty

- 2 -



--------------------------------------------------------------------------------



 



One Percent (51%) of the outstanding shares of common stock of Subsidiary.
Subject to no security interests, liens, encumbrances, warrants, options,
proxies, restrictions on transfer, resale or other disposition or restrictions
on voting rights (except those in favor of Secured Party). As of the date
hereof, there are no warrants or options, or any agreements to issue any
warrants or options, outstanding with respect to any class of capital stock of
Subsidiary.
     4. Debtor hereby covenants and agrees that: (a) it will not cause or permit
Subsidiary to (i) authorize or issue any new types, varieties or classes of
capital stock or any bonds or debentures, subordinated or otherwise, or any
stock warrants or options, (ii) authorize or issue any additional shares of any
existing class of capital stock or (iii) declare any stock dividends or stock
splits or take any other action which could, directly or indirectly, decrease
Debtor’s ownership interest in Subsidiary; and (b) without the prior written
consent of Secured Party, (i) it will not cause or permit Subsidiary to amend or
otherwise change its Articles or Certificate of Incorporation or its Bylaws in
any manner which could affect any of the voting or other rights of any of the
shares of capital stock of Subsidiary now owned or hereafter acquired by Debtor
and (ii) it will not take or cause or permit Subsidiary to take any other action
which could, directly or indirectly, affect the voting rights of Debtor with
respect to any shares of capital stock of Subsidiary now owned or hereafter
acquired by Debtor.
     5. So long as no Event of Default (as hereinafter defined) under this
Agreement has occurred and is continuing:
          (a) Debtor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Shares or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the terms of the
Loan Agreement; provided, however, that (i) Debtor shall not exercise or refrain
from exercising any such right if such action could reasonably be expected to
have an adverse effect on the value of the Pledged Shares or any part thereof
and (ii) Debtor shall not exercise or refrain from exercising any such right in
a manner which would authorize or effect (A) the dissolution or liquidation, in
whole or in part, of Subsidiary, (B) the consolidation or merger of Subsidiary
with or into any corporation or other entity unless such Subsidiary is the
surviving entity, (C) the sale, disposition or encumbrance of all or
substantially all of the property or assets of Subsidiary, (D) any change in the
authorized capital of Subsidiary, (E) the issuance of any additional shares of
any class of capital stock of Subsidiary or (F) the alteration of the voting
rights with respect to any class of capital stock of Subsidiary; and
          (b) Debtor shall be entitled to collect and use for its proper
corporate purposes all cash dividends (except cash dividends paid or payable in
respect of the total or partial liquidation of Subsidiary) paid on the Pledged
Shares so long as the declaration and payment of such dividends does not violate
the provisions of Section 6.04 of the Loan Agreement; provided, however, that
until actually paid, all rights to such dividends shall remain subject to the
security interest created by this Agreement. All dividends (other than cash
dividends governed by the immediately preceding sentence) and all other
distributions in respect of any of the Pledged Shares or any of the other
Collateral, whenever paid or made, shall be delivered to Secured Party and held
by it subject to the security interest created by this Agreement.
     6. If any one or more of the following events (each, an “Event of Default”)
shall occur and be continuing: (a) Debtor shall fail to make any payment of any
principal of or interest on any of the Liabilities as and when the same shall
become due and payable, whether by reason of demand, maturity, acceleration or
otherwise; (b) Debtor shall fail to perform or observe any term, provision,
covenant or agreement contained in this Agreement and any such failure shall
remain unremedied for ten (10) days after the earlier of (i) written notice of
default is given to Debtor by Secured Party or (ii) an officer of Debtor
obtaining knowledge of such default; (c) any representation or warranty made by
Debtor in this Agreement shall prove to be untrue or incorrect in any material
respect; (d) if the shares of common stock of Subsidiary then pledged by Debtor
to Secured Party pursuant to this Agreement

- 3 -



--------------------------------------------------------------------------------



 



shall at any time constitute less than Fifty One Percent (51%) of the then
issued and outstanding shares of common stock of Subsidiary; or (e) any “Event
of Default” (as defined therein) shall occur under or within the meaning of the
Loan Agreement; then Secured Party may, at its option, (A) declare the principal
of and interest on any or all of the Liabilities to be immediately due and
payable, (B) exercise all voting rights with respect to the Collateral,
(C) appropriate and apply toward the payment and discharge of any such
Liability, moneys on deposit or otherwise held by Secured Party for the account
of, to the credit of or belonging to Debtor, (D) sell or cause to be sold any
Collateral, (E) have transferred to or registered in the name of Secured Party,
or its nominee or nominees, any Collateral and thereafter to exercise all rights
with respect thereto as the absolute owner thereof, without notice or liability
to Debtor, except to account for money or property actually received by Secured
Party; provided, however, that Secured Party may treat all cash proceeds as
additional Collateral and such proceeds need not be applied to the reduction of
the Liabilities of Debtor unless Secured Party so elects, (F) in Secured Party’s
name, or in the name of Debtor, demand, sue for, collect and receive money,
securities or other property which may at any time be payable or receivable on
account of or in exchange for any of the Collateral, or make any compromise or
settlement that Secured Party considers desirable with respect thereto or renew
or extend the time of payment or otherwise modify the terms of any obligation
included in the Collateral; provided, however, that it is expressly agreed that
Secured Party shall not be obligated to take any step to preserve rights against
prior parties on any of the Collateral, and that reasonable care of the
Collateral shall not include the taking of any such step and (G) exercise any or
all of the rights and remedies of a Secured Party under the Uniform Commercial
Code of the State of Missouri, as from time to time amended (the “Code”), or
other applicable law. Any sale of Collateral may be made without demand of
performance and any requirement of the Code for reasonable notice to Debtor
shall be met if such notice is mailed, postage prepaid, to Debtor at its address
as it appears herein or as last shown on the records of Secured Party at least
five (5) business days before the time of sale, disposition or other event
giving rise to the notice. Debtor acknowledges and agrees that it shall be
reasonable for Secured Party to sell the Collateral on credit for present or
future delivery without any assumption of any credit risk. In case of a public
sale, notice published by Secured Party for ten (10) days in a newspaper of
general circulation in the City or County where the sale is to be held shall be
sufficient. The proceeds of any sale, or sales, of Collateral shall be applied
by Secured Party in the following order: (1) to expenses, including attorneys’
fees and expenses, arising from the enforcement of any of the provisions hereof,
or of the Liabilities or of any actual or attempted sale; (2) to the payment or
the reduction of any of the Liabilities of Debtor to Secured Party with the
right of Secured Party to distribute or allocate such proceeds in such order and
manner as Secured Party shall elect, and its determination with respect to such
allocation shall be conclusive; and (3) to the payment of any surplus remaining
after payment of the amounts mentioned, to Debtor or to whomsoever may be
lawfully entitled thereto. If any deficiency arises upon any such sale or sales
Debtor agrees to pay the amount of such deficiency promptly upon demand with
interest. Notwithstanding that Secured Party may continue to hold the Collateral
and regardless of the value thereof, Debtor shall be and remain liable for the
payment in full of the principal of and interest on any balance of the
Liabilities and expenses at any time unpaid.
     7. Secured Party shall have no duties or obligations with respect to the
Collateral except that while the Collateral is in Secured Party’s possession,
Secured Party’s obligation with respect to the same shall be limited to
preserving the physical condition of the same.
     8. At any time, whether prior to or after the occurrence of an Event of
Default under this Agreement, Secured Party may, at its option, but shall not be
obligated to, surrender or deliver, without further liability on the part of
Secured Party to account therefor, all or any part of the Collateral to or upon
the written order of Debtor, permit substitutions therefor or additions thereto,
and accept the receipt of Debtor for any Collateral, or proceeds thereof, which
receipt shall be a full and complete discharge of Secured Party with respect to
the Collateral so delivered and proceeds so paid.

- 4 -



--------------------------------------------------------------------------------



 



     9. The rights and powers of Secured Party under this Agreement (a) are
cumulative and do not exclude any other right which Secured Party may have
independent of this Agreement and (b) may be exercised or not exercised at the
discretion of Secured Party (i) without regard to any rights of Debtor,
(ii) without forfeiture or waiver because of any delay in the exercising
thereof, (iii) without imposing any liability on Secured Party for so exercising
or failing to exercise and (iv) in the event of a single or partial exercise
thereof, without precluding further exercise thereof. No delay or omission on
the part of Secured Party in exercising any right hereunder shall operate as a
waiver of such right or of any other right hereunder and no waiver shall be
construed as a bar to or waiver of any right or remedy in the future. The rights
and powers of Secured Party under this Agreement shall inure to the benefit of
its successors and assigns and any assignee of any Liability secured hereby. Any
and all liabilities and obligations of Debtor under this Agreement shall be
binding upon the successors and assigns of Debtor.
     10. Debtor agrees to do such further acts and things and to execute and
deliver such additional conveyances, assignments, agreements and instruments as
Secured Party may at any time reasonably request in connection with the
administration or enforcement of this Agreement or related to the Collateral or
any part thereof or in order to better assure and confirm to Secured Party its
rights, powers and remedies hereunder. Debtor hereby makes, constitutes and
appoints Secured Party the true and lawful agent and attorney-in-fact of Debtor
with full power of substitution to execute, endorse and deliver such agreements,
documents and instruments and to take such other action in the name and on
behalf of Debtor as may be necessary or appropriate to carry out the intent of
this Agreement, including, without limitation, the grant of the security
interest granted under this Agreement, and to perfect and protect the security
interest granted to Secured Party in respect of the Collateral and Secured
Party’s rights created under this Agreement, which power of attorney is
irrevocable during the term of this Agreement. Debtor hereby consents and agrees
that the issuers of or obligors in respect of the Collateral or any registrar or
transfer agent for any of the Collateral shall be entitled to accept the
provisions hereof as conclusive evidence of the right of Secured Party to effect
any transfer pursuant to this Agreement, notwithstanding any other notice or
direction or the contrary heretofore or hereafter given by Debtor or any other
person (unless consented to in writing by Secured Party) to any such issuers or
obligors or to any such registrar or transfer agent.
     11. Except as otherwise specified in this Agreement, any notice, request,
demand, consent or other communication under this Agreement shall be in writing
and delivered in person, or sent by registered or certified mail, return receipt
requested and postage prepaid, or transmitted by facsimile, if to Debtor at 17
North 20th Street, Birmingham, Alabama 35203, (205) 327-3611 (FAX), or if to
Secured Party at One US Bank Plaza, 7th Street & Washington Avenue, St. Louis,
Missouri 63101, Attention: Correspondent Banking Department (314) 418-2173
(FAX), or at such other address as either party may designate as its address for
communications hereunder by notice so given. Such notices shall be deemed
effective on the day on which delivered, if delivered in person, on the third
(3rd) business day after the day on which mailed, if sent by registered or
certified mail, or when with answerback confirmation received if sent by
facsimile.
     12. The terms of this Agreement, the pledge of Collateral hereunder and the
security interest created by this Agreement are continuing and shall apply to
all existing transactions and to all future transactions, although such
transactions may not be continuous. Debtor may not revoke or terminate this
Agreement unless and until (a) all of the Liabilities shall have been
indefeasibly paid in full in cash, (b) the Loan Agreement and the Guaranty shall
have been terminated and (c) Secured Party shall have no further commitment or
obligation to make advances or extend credit to Debtor, whether under the Loan
Agreement, the Guaranty or otherwise.
     13. If claim is ever made on Secured Party for repayment or recovery of any
amount or amounts received by Secured Party in payment or on account of any of
the Liabilities (including payment under a guaranty or from application of
collateral) and Secured Party repays all or part of said

- 5 -



--------------------------------------------------------------------------------



 



amount by reason of (a) any judgment, decree or order of any court or
administrative body having jurisdiction over Secured Party or any property of
Secured Party or (b) any settlement or compromise of any such claim effected by
Secured Party with any such claimant (including, without limitation, Debtor),
then and in such event Debtor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on Debtor, notwithstanding any
cancellation of any note or other instrument or agreement evidencing such
Liabilities or of this Agreement, and this Agreement shall continue to be
effective or be reinstated, as the case may be, and shall secure the payment of
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by Secured Party except to the extent such judgment,
decree, order, settlement or compromise were caused by the gross negligence or
intentional misconduct of Secured Party. This Agreement shall continue to be
effective or be reinstated, as the case may be, if (i) at any time any payment
of any of the Liabilities is rescinded or must otherwise be returned by Secured
Party upon the insolvency, bankruptcy or reorganization of Debtor or otherwise,
all as though such payment had not been made or (ii) this Agreement is released
in consideration of a payment of money or transfer of property or grant of a
security interest by Debtor or any other person or entity and such payment,
transfer or grant is rescinded or must otherwise be returned by Secured Party
upon the insolvency, bankruptcy or reorganization of such person or entity or
otherwise, all as though such payment, transfer or grant had not been made.
     14. This Agreement shall be governed by and construed in accordance with
the substantive laws of the State of Missouri (without reference to conflict of
law principles); provided, however, that the perfection and effect of the
perfection or nonperfection of the security interests and liens created by this
Agreement shall in all respects be governed, construed, applied and enforced in
accordance with the substantive laws of the applicable jurisdictions.
     15. DEBTOR IRREVOCABLY AGREES THAT, SUBJECT TO SECURED PARTY’S SOLE AND
ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT
ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS OR THE
COLLATERAL SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN THE COUNTY OF
ST. LOUIS, STATE OF MISSOURI. DEBTOR HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN SAID COUNTY AND
STATE. DEBTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
VENUE OF ANY LITIGATION BROUGHT IN ACCORDANCE WITH THIS SECTION. DEBTOR AND
SECURED PARTY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION IN WHICH DEBTOR AND SECURED PARTY ARE PARTIES.
     This Agreement executed by Debtor as of January 26, 2007.
(SIGNATURES ON FOLLOWING PAGE)

- 6 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
STOCK PLEDGE AGREEMENT (DEBTOR)

                  Debtor:    
 
                SUPERIOR BANCORP,         formerly known as The Banc Corporation
   
 
           
 
  By:   /s/ Rick D. Gardner    
 
                Print Name: Rick D. Gardner         Title: Chief Operating
Officer    

Acknowledged by and agreed to by Secured Party as of January 26, 2007:
Secured Party:

          U.S. BANK NATIONAL ASSOCIATION    
 
       
By:
  /s/ Jaycee D. Greene    
 
       
 
  Jaycee D. Greene, Vice President    

- 7 -



--------------------------------------------------------------------------------



 



COLLATERAL SCHEDULE #1

      Description of Stock Pledged   Stock Certificate Number(s)
 
   
65,076 Shares of Common Stock of Superior Bank
  Superior Bank Common Stock Certificate No(s). 001 issued in the name of
Superior Bancorp f/k/a The Banc Corporation

